*258Dissenting Opinion by
Judge MacPhail :
I respectfully dissent. While I sympathize with the position of the Petitioners who were deprived of a reasonable expectation of funds for the implementation of their child welfare programs, I believe the resolution of their problem lies with the legislature, not the Respondents.
The issues are succinctly stated in the majority opinion.
I cannot agree that Act 148 gave to the counties and the Department of Public Welfare a blank check as Petitioners contend and as the majority opinion holds. There are two reasons why, in my opinion, this cannot be the law. First, the Constitution of Pennsylvania provides in Article III, Section 24 that “[n]o money shall be paid out of the Treasury, except on appropriations made by law and on warrant issued by the proper officers; . . . .” In the instant case, the legislature appropriated 88 million dollars to fund the county programs. The Department of Public Welfare could not spend money it did not have. In the second place, our Supreme Court has clearly stated that the executive branch must administer legislative programs “within the requirements and restrictions of the relevant legislation, and within the amount appropriated by the legislature. The executive branch . . . may not spend on a program more than its designated amount.” Shapp v. Sloan, 480 Pa. 449, 468-69, 391 A.2d 595, 604 (1978), appeal dismissed sub nom. Thornburgh v. Casey, 440 U.S. 942 (1979) (emphasis added). That principle of law, in my opinion, must be applied to the facts of the case now before us.
Neither do I find the language in Act 17-A constitutionally offensive. Rather, I believe the legislature, perhaps because of past experience, was merely stating existing law, to wit, an executive agency cannot *259spend money that is not appropriated by the legislature.
Finally, I must observe that Petitioners have requested this Court to enjoin the Respondents from reducing reimbursements for the fiscal year 1980 for child welfare .services. The majority opinion grants summary judgment to the Petitioners but also directs the Respondents to request a supplemental appropriation from the General Assembly, a remedy not sought by the Petitioners. While such additional relief may be a practical response to a complicated problem, I doubt that it is appropriate in the procedural posture of the instant case. Moreover, it occurs to me that if the Department of Public Welfare follows the order of this Court and the legislature refuses to appropriate the necessary funds, Petitioners may have won the battle but lost the war; at the very least, additional litigation will ensue.
Because I do not believe that the facts of this case are sufficient to justify legal action against the two named Respondents, I would grant summary judgment in their favor.
Judge Rogers joins in this dissent.